STAY ORDER
DIXON, Chief Justice.
On considering the motion of Arthur Turner for a stay from the judgment of this Court in the above captioned matter, 463 So.2d 1304, appealing after remand 450 So.2d 643, appealing after remand 441 So.2d 206, ordering his immediate remand to the custody of the Department of Corrections, and on considering his stated intention to apply for immediately post-conviction relief in federal court;
IT IS HEREBY ORDERED that the execution of that portion of the judgment of this Court of February 26, 1985, ordering the remand of Arthur Turner to the custody of the Department of Corrections, be hereby stayed until April 3,1985, to enable applicant, Arthur Turner, to file a request for post-conviction relief in federal court and bail pending the consideration thereof.
ORDERED this 29th day of March, 1985.